                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   JARED M. SECHRIST, ESQ.
                                                                 Nevada Bar No. 10439
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: jared.sechrist@akerman.com
                                                             7   Attorneys for Plaintiffs Bank of America, N.A.
                                                             8
                                                                                                   UNITED STATES DISTRICT COURT
                                                             9
                                                                                                          DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   BANK OF AMERICA, N.A.,                                    Case No.: 2:15-cv-01024-APG-GWF
                      LAS VEGAS, NEVADA 89134




                                                            12                       Plaintiff,                            STIPULATION AND ORDER TO
AKERMAN LLP




                                                                 v.                                                        WITHDRAW MOTION TO WITHDRAW
                                                            13   WOODCREST HOMEOWNERS                                      ADMISSIONS [ECF NO. 60]
                                                                 ASSOCIATION; 6541 PLEASANT PLAINS WY
                                                            14   TRUST; DOE INDIVIDUALS I-X, inclusive, and
                                                                 ROE CORPORATIONS I-X, inclusive,
                                                            15
                                                                                     Defendants.
                                                            16

                                                            17   6541 PHEASANT PLAINS WY TRUST,
                                                            18                       Counterclaimant,
                                                                 v.
                                                            19
                                                                 BANK OF AMERICA, N.A.,
                                                            20
                                                                                     Counterdefendant
                                                            21

                                                            22

                                                            23                Plaintiff/counter-defendant Bank of America, N.A. (BANA), defendant Woodcrest

                                                            24   Homeowners Association and defendant/counter-claimant 6541 Pleasant Plains Wy Trust (Trust) and

                                                            25   defendant Woodcrest Homeowners Association stipulate and agree to accept as timely BANA's

                                                            26   responses to Trust's requests for admissions served on February 19, 2019.

                                                            27                Additionally, Trust withdraws all assertions in its opposition to BANA's motion for summary

                                                            28   judgment that BANA admitted the matters identified in the requests for admission by not timely
                                                                                                                       1
                                                                 48062709;1
                                                             1   responding. Trust also withdraws any arguments or theories asserted in its opposition to BANA's

                                                             2   motion for summary judgment relying upon the now-withdrawn admissions to the extent such

                                                             3   admissions formed a necessary element of the argument or theory.

                                                             4                In exchange for this stipulation, BANA withdraws its motion to withdraw admissions (ECF

                                                             5   No. 60).

                                                             6                Dated this 6th day of March, 2019.

                                                             7
                                                                 AKERMAN LLP                                                LAW OFFICES OF MICHAEL F. BOHN
                                                             8
                                                             9   /s/ Jared M. Sechrist                                      /s/ Michael F. Bohn
                                                                 DARREN T. BRENNER, ESQ.                                    MICHAEL F. BOHN, ESQ.
                                                            10   Nevada Bar No. 8386                                        Nevada Bar No. 1641
                                                                 JARED M. SECHRIST, ESQ.                                    NIKOLL NIKCI, ESQ
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Nevada Bar No. 10439                                       Nevada Bar No. 10699
                                                                 1635 Village Center Circle, Suite 200                      2260 Corporate Circle, Suite 480
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 Las Vegas, Nevada 89134                                    Henderson, Nevada 89074
AKERMAN LLP




                                                            13
                                                                 Attorneys for Bank of America, N.A.                        Attorneys for 6541 Pleasant Plains Wy Trust
                                                            14
                                                                 LIPSON, NEILSON, COLE, SELTZER &
                                                            15   GARIN, P.C.
                                                            16
                                                                 /s/ J. William Ebert
                                                            17   J. WILLIAM EBERT, ESQ.
                                                                 Nevada Bar No. 2697
                                                            18   KAREN KAO, ESQ.
                                                                 Nevada Bar No. 14386
                                                            19   9900 Covington Cross Drive, Suite 120
                                                            20   Las Vegas, Nevada 89144

                                                            21   Attorneys          for     Woodcrest      Homeowners
                                                                 Association
                                                            22

                                                            23                                                     IT IS SO ORDERED.
                                                            24

                                                            25                                                     DISTRICT COURT JUDGE
                                                                                                                   UNITED STATES    DISTRICT JUDGE
                                                                                                                   Dated: March 7, 2019.
                                                            26
                                                                                                                   DATED
                                                            27

                                                            28
                                                                                                                        2
                                                                 48062709;1
